DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/21/2022. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Applicant’s Response to Official Action
The response filed on January 20, 2022 has been entered and made of record. Claims 1-36 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 102 and 103 
	Applicant’s arguments with regard to Claim 1, filed 01/20/2022, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (U.S. Pub. No. 2014/0285644 A1) (from 10/27/2020 IDS) (hereinafter “Richardson”) in view of Talbert et al. (U.S. Pub. No. 2019/0191974 A1) (hereinafter “Talbert”).

Regarding Claim 1, Richardson discloses system for endoscopic imaging [see endoscope 100 in fig. 1 and para. 0023], the system comprising: 
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation [see image sensor 140 in fig. 1 and para. 0036 describing a first pixel array 702 and a second pixel array 704 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array 702 is dedicated to a different range of wave length electromagnetic radiation than the second pixel array 704], wherein the image sensor is disposed within a lumen of an endoscope [see 140 in fig. 1 and para. 0023 describing image sensor 140 may be located within the endoscope tube 120]; 
a rotation sensor for detecting rotation of one or more of the lumen of the endoscope or a handpiece of the endoscope [see rotation sensor 112 in fig. 2 and para. 0023-24 detecting the angle relative to the handpiece].
Richardson does not explicitly disclose an emitter for emitting a plurality of pulses of electromagnetic radiation [see para. 0015 describing laser or LED light sources]; a controller in electronic communication with the emitter and the image sensor configured to synchronize operations of the emitter and the image sensor to generate a plurality of exposure frames; and wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a visible pulse comprising a visible wavelength of electromagnetic radiation and a laser mapping pulse comprising electromagnetic radiation emitted in a laser magnetic pattern for determining one or more of a topology of a scene, a dimension of one or more objects within the scene, or a distance; and wherein the plurality of exposure frames comprises a visible exposure frame sensed in response to an emission of the visible pulse and a laser mapping exposure frame sensed in response to an emission of the laser mapping pulse.
Talbert in a same or similar endeavor teaches:
an emitter for emitting a plurality of pulses of electromagnetic radiation [see para. 0086 describing an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser, which may be pulsed and see para.0055 describing an illumination source configured to generate one or more pulses of electromagnetic radiation]; 
a controller in electronic communication with the emitter and the image sensor configured to synchronize operations of the emitter and the image sensor to generate a plurality of exposure frames [see fig. 2 showing processor 152 and I/O devices 160 and see paras. 0055, 0100, 0107 describing a controller and para. 0305 describing each pulse of electromagnetic radiation results in an exposure frame created by the image sensor]; and 
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a visible pulse comprising a visible wavelength of electromagnetic radiation [see paras. 0055 and 0058 describing one or more pulses of electromagnetic radiation in red, green, and blue bands of visible light] and a laser mapping pulse comprising electromagnetic radiation emitted in a laser magnetic pattern for determining one or more of a topology of a scene, a dimension of one or more objects within the scene, or a distance [see fig. 47 and paras. 0269-74 describing pulsing a grid array 4706 (may be referred to as a laser map pattern) on a surface 4704 where the grid array 4706 may be used for determining/mapping a three-dimensional surface]; and
wherein the plurality of exposure frames comprises a visible exposure frame sensed in response to an emission of the visible pulse and a laser mapping exposure frame sensed in response to an emission of the laser mapping pulse [see para. 0274 describing pulsing of the grid array 4706 along with pulsing Red, Green, and Blue light for generating an RGB image and further generating a grid array 4706 that may be overlaid on the RGB image and/or used for mapping and tracking the surface 4704 and see para. 0312 describing wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames is fed to a corresponding system that will provide location of critical tissue structures].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Talbert as above for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period of an image sensor, maximizing the blanking period to allow optimum light, and maintaining color balance [see Talbert para. 0014].

Regarding Claim 2, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson further discloses wherein the lumen is rotatable about an axis of the endoscope and with respect to the handpiece [see fig. 1 and paras. 0010-11 and 0023].

Regarding Claim 3, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson further discloses further comprising: 
an image signal processing pipeline for performing rotation transformations on the plurality of exposure frames sensed by the image sensor based on the rotation detected by the rotation sensor [see paras. 0017-18, 0023, 0031, and 0037-38]; 
wherein the image signal processing pipeline rotates the exposure frames counter to the rotation detected by the rotation sensor to maintain a consistent image horizon of a scene being imaged by the image sensor [see paras. 0017-18, 0023, 0031, and 0037-38].

Regarding Claim 4, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson further discloses wherein the rotation sensor is a rotation-detecting Hall-effect sensor and is located in the handpiece of the endoscope [see para. 0024].

Regarding Claim 5, the combination of Richardson and Talbert discloses all of the limitations of claim 4, and are analyzed as previously discussed with that claim.
Richardson further discloses further comprising a diametrically polarized, magnetic annulus, and wherein the rotation sensor generates a voltage that is used to detect an angle of the diametrically polarized, magnetic annulus [see para. 0024 describing detecting the angle of diametrically polarized magnetic annulus or disk 114 in fig. 2].

Regarding Claim 6, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson further discloses wherein the rotation sensor generates a voltage that is used to detect the rotation of the lumen relative to the handpiece [see para. 0024 describing the rotation detecting sensor 112 may be located in the handpiece 120 where the sensor produces a voltage to indicate the direction of the magnetic field to determine the angle of the annulus or disk 114 and thus the angle of the endoscope tube 120].

Regarding Claim 7, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson further discloses wherein the rotation sensor is a potentiometer comprising a carbon filament, wherein the carbon filament is disposed within the lumen of the endoscope [see fig. 3 and para. 0025 describing a potentiometer 212 may be integrated into the junction between the handpiece 110 and endoscope tube 120 and comprise a carbon filament 213].

Regarding Claim 8, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson further discloses wherein the rotation sensor comprises a light source and a photo diode that rotate relative to a gradient disc, and wherein the photo diode detects electromagnetic energy emitted by the light source that is reflected off the gradient disc [see para. 0026 describing light source 312 and light detector such as photodiode 313 attached to or part of the handpiece; continuous reflecting annulus or disk 314 attached to scope to rotate and reflects the light].

Regarding Claim 9, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson further discloses further comprising an image signal processing pipeline for performing rotation transformations on the plurality of exposure frames sensed by the image sensor based on the rotation detected by the rotation sensor, wherein calculating the image rotation transformation comprises: 
identifying integer (x,y) coordinates for pixel data in an exposure frame captured by a pixel of the pixel array [see para. 0032 describing identifying (x,y) coordinates in the captured frames]; 
applying a rotation kernel to the integer (x,y) coordinates to transform the integer (x,y) coordinates to real number pixel coordinates [see para. 0035 describing applying an integer value to the pixel rotation coordinates by a convolution kernel]; 
truncating the real number pixel coordinates to integer values [see para. 0032]; and 
assigning values to blank pixel data in the exposure frame using values of nearby, filled pixel data from the exposure frame [see para. 0033 describing applying interpolation to the near/neighboring pixel values to determine the fill pixel value].

Regarding Claim 10, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson further discloses further comprising an image signal processing pipeline for performing rotation transformations on exposure frames captured by the image sensor based on the rotation detected by the rotation sensor, wherein calculating the image rotation transformation comprises: 
identifying integer (x,y) coordinates for pixel data in an exposure frame captured by a pixel of the pixel array [see para. 0032 describing identifying (x,y) coordinates in the captured frames];
applying an inverse rotation kernel to the integer (x,y) coordinates to transform the integer (x,y) coordinates to real number (x,y) coordinates [see paras. 0034-35 describing applying an inverse rotation transform of the coordinates to real numbers]; and 
estimating a pixel value at the real number (x,y) coordinates using data from one or more closest integer coordinate locations [see para. 0033 describing applying interpolation to the near/neighboring pixel values to determine the fill pixel value]; 
wherein the estimating is performed using one of nearest neighbor substitution, bilinear interpolation, or bicubic interpolation [see paras. 0034-35 describing performing bilinear or bicubic interpolation].

Regarding Claim 11, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson further discloses wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter [see para. 0015 describing generating a plurality of frames at high speeds during the pulsed wavelengths of light emitted].

Regarding Claim 23, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from two or more of the plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.
Talbert in a same or similar endeavor teaches wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames [see paras. 0118, 0202, 0249, 0257, and 0279 describing pulses of electromagnetic radiation repeating for generating a video stream comprising a plurality of image frames], wherein each image frame in the video stream comprises data from two or more of the plurality of exposure frames [see fig. 22 and paras. 0110, 0159 and 0165 describing the emitter may vary the duration and magnitude of the emitted electromagnetic pulse where a first intensity for a first cycle at 2202 and a subsequently cycled at a second intensity for a second cycle at 2204 may be combined into a single frame at 2206; and see para. 0287 describing wherein one or more exposure frames are displayed to a user as a single image on the display], and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation [see paras. 0203 and 0287 describing wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Talbert as above for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period of an image sensor, maximizing the blanking period to allow optimum light, and maintaining color balance [see Talbert para. 0014].

Claims 12-14, 20-22, 25, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Talbert in further view of Blanquart et al. (U.S. Pub. No. 2016/0183775 A1) (from 10/27/2020 IDS) (hereinafter “Blanquart”).

Regarding Claim 12, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson further discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array [see image sensor 140 in fig. 1 and para. 0036 describing a first pixel array 702 and a second pixel array 704 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array 702 is dedicated to a different range of wave length electromagnetic radiation than the second pixel array 704], 
Richardson does not explicitly disclose and wherein the readout period is a duration of time when active pixels in the pixel array are read.
Blanquart in a same or similar endeavor teaches and wherein the readout period is a duration of time when active pixels in the pixel array are read [see fig. 2A showing the readout duration showing when the active pixels are read and frame readout integration time in fig. 2D and see fig. 2D].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Blanquart as above in order for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period, maximizing the blanking period to allow optimum light, and maintaining color balance [see Blanquart para. 0003].

Regarding Claim 13, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
Blanquart in a same or similar endeavor teaches wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration [see fig. 1 and paras. 0045, 0070, 0101-02, 0113 describing controlling light emitters to generate a plurality of portions of electromagnetic spectrum, i.e., spectral sub-pulses of partitioned cycle of color and see para. 0143 during a pulse during and fig. 23 cycling EM partitions].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Blanquart as above in order for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period, maximizing the blanking period to allow optimum light, and maintaining color balance [see Blanquart para. 0003].

Regarding Claim 14, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
Blanquart in a same or similar endeavor teaches wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse [see paras. 0032 and 0045-47].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Blanquart as above in order for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period, maximizing the blanking period to allow optimum light, and maintaining color balance [see Blanquart para. 0003].

Regarding Claim 20, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the controller is configured to synchronize timing of the plurality of pulses of electromagnetic radiation during a blanking period of the image sensor, and wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
Blanquart in a same or similar endeavor teaches wherein the controller is configured to synchronize timing of the plurality of pulses of electromagnetic radiation during a blanking period of the image sensor, and wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array [see para. 0020 and figs. 20A-C].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Blanquart as above in order for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period, maximizing the blanking period to allow optimum light, and maintaining color balance [see Blanquart para. 0003].

Regarding Claim 21, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
Blanquart in a same or similar endeavor teaches wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame [see paras. 0089, 0096, and 0148 and see fig. 13].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Blanquart as above in order for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period, maximizing the blanking period to allow optimum light, and maintaining color balance [see Blanquart para. 0003].

Regarding Claim 22, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson further discloses wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image [see figs. 7A-B, and 9A-B, and paras. 0012, 0014 and 0036].

Regarding Claim 25, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a red emission, a green emission, a blue emission, and the laser mapping pattern such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red emission, the green emission, the blue emission, and the laser mapping pattern can be processed to generate a color RGB image frame comprising an overlay of laser mapping data.
Blanquart in a same or similar endeavor teaches wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a red emission, a green emission, a blue emission, and the laser mapping pattern such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red emission, the green emission, the blue emission, and the laser mapping pattern can be processed to generate a color RGB image frame comprising an overlay of laser mapping data [see paras. 0028 and 0094 and see fig. 13].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Blanquart as above in order for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period, maximizing the blanking period to allow optimum light, and maintaining color balance [see Blanquart para. 0003].

Regarding Claim 26, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the reflected electromagnetic radiation sensed by the pixel array can be processed to generate a YCbCr image frame comprising an overlay of laser mapping data.
Blanquart in a same or similar endeavor teaches wherein the reflected electromagnetic radiation sensed by the pixel array can be processed to generate a YCbCr image frame comprising an overlay of laser mapping data [see para. 0097 and fig. 13 where YCbCr represents a color transformation/conversion of the RGB color in order to perform white balance correction and see paras. 0028 and 0094].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Blanquart as above in order for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period, maximizing the blanking period to allow optimum light, and maintaining color balance [see Blanquart para. 0003].

Regarding Claim 30, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene.
Blanquart in a same or similar endeavor teaches wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene [see paras. 0032 and 0043].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Blanquart as above in order for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period, maximizing the blanking period to allow optimum light, and maintaining color balance [see Blanquart para. 0003].

Claims 15-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Talbert in further view of Hellinga et al. (U.S. Pub. No. 2020/0271659 A1) (from 03/02/2021 IDS) (hereinafter “Hellinga”)

Regarding Claim 15, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame sensed by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.
Hellinga in a same or similar endeavor teaches wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame sensed by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame [see paras 0412 describing using the fluorescence excitation emission and sensing the relaxation at the fluorescently responsive sensors specific to the specimen or tissue properties, see paras. 0223, 0387, 0413, 0415].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Hellinga as above in order to provide glucose biosensors that produce a dichromatic, ratiometric signal, i.e., the signal is defined as the quotient of the intensities at two independent wavelengths, where such a signal provides an internally consistent reference. The self-calibrating nature of a ratiometric measurement removes the necessity for carrying out on-board calibration tests prior to each measurement. Thus, reagentless, fluorescently responsive glucose sensors present a number of advantages over enzyme-based biosensors, including elimination of chemical transformations, elimination of substrate requirements, and self-calibration, which together lead to rapid response times, continuous monitoring capabilities, simple sample-handling, and lower cost due to simplified manufacturing and distribution processes [see Hellinga paras. 0013-14].

Regarding Claim 16, the combination of Richardson, Talbert, and Hellinga discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.
Hellinga in a same or similar endeavor teaches wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm [see para. 0147 describing the response of biological cells to the 770 nm to about 790 nm and 800 nm or 850 nm spectrums].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Hellinga as above in order to provide glucose biosensors that produce a dichromatic, ratiometric signal, i.e., the signal is defined as the quotient of the intensities at two independent wavelengths, where such a signal provides an internally consistent reference. The self-calibrating nature of a ratiometric measurement removes the necessity for carrying out on-board calibration tests prior to each measurement. Thus, reagentless, fluorescently responsive glucose sensors present a number of advantages over enzyme-based biosensors, including elimination of chemical transformations, elimination of substrate requirements, and self-calibration, which together lead to rapid response times, continuous monitoring capabilities, simple sample-handling, and lower cost due to simplified manufacturing and distribution processes [see Hellinga paras. 0013-14].

Regarding Claim 17, the combination of Richardson, Talbert, and Hellinga discloses all of the limitations of claim 16, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the controller is further configured to: receive the location of the tissue structure from the corresponding fluorescence system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.
Hellinga in a same or similar endeavor teaches wherein the controller is further configured to: receive the location of the tissue structure from the corresponding fluorescence system [see paras. 0019 and 0400]; generate an overlay frame comprising the location of the tissue structure [see para. 0286]; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene [see paras. 0185-86, 0198, and 0291].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Hellinga as above in order to provide glucose biosensors that produce a dichromatic, ratiometric signal, i.e., the signal is defined as the quotient of the intensities at two independent wavelengths, where such a signal provides an internally consistent reference. The self-calibrating nature of a ratiometric measurement removes the necessity for carrying out on-board calibration tests prior to each measurement. Thus, reagentless, fluorescently responsive glucose sensors present a number of advantages over enzyme-based biosensors, including elimination of chemical transformations, elimination of substrate requirements, and self-calibration, which together lead to rapid response times, continuous monitoring capabilities, simple sample-handling, and lower cost due to simplified manufacturing and distribution processes [see Hellinga paras. 0013-14].

Regarding Claim 24, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.
Hellinga in a same or similar endeavor teaches wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation [see para. 0163].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Hellinga as above in order to provide glucose biosensors that produce a dichromatic, ratiometric signal, i.e., the signal is defined as the quotient of the intensities at two independent wavelengths, where such a signal provides an internally consistent reference. The self-calibrating nature of a ratiometric measurement removes the necessity for carrying out on-board calibration tests prior to each measurement. Thus, reagentless, fluorescently responsive glucose sensors present a number of advantages over enzyme-based biosensors, including elimination of chemical transformations, elimination of substrate requirements, and self-calibration, which together lead to rapid response times, continuous monitoring capabilities, simple sample-handling, and lower cost due to simplified manufacturing and distribution processes [see Hellinga paras. 0013-14].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Talbert, and Hellinga in further view of Fujita et al. (U.S. Pub. No. 2019/0129037 A1) (hereinafter “Fujita”)

Regarding Claim 18, the combination of Richardson, Talbert, and Hellinga discloses all of the limitations of claim 17, and are analyzed as previously discussed with that claim.
Richardson further discloses capturing exposure frames [see para. 0015 describing pulsing different frames with different wavelengths of light using, e.g., laser or LED light sources].
Richardson does not explicitly disclose wherein sensing the reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, and wherein the controller is further configured to: provide the laser mapping exposure frame to a corresponding laser mapping system that determines the topology of the scene, the dimension of one or more objects within the scene, or the distance; provide the location of the tissue structure to the corresponding laser mapping system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system.
Talbert in a same or similar endeavor teaches wherein sensing the reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern [see fig. 0047 and paras. 0269-74 describing pulsing a grid array 4706 (may be referred to as a laser map pattern) on a surface 4704 where the grid array 4706 may be used for determining/mapping a three-dimensional surface and see para. 0274 describing pulsing of the grid array 4706 along with pulsing Red, Green, and Blue light for generating an RGB image and further generating a grid array 4706 that may be overlaid on the RGB image and/or used for mapping and tracking the surface 4704 and see para. 0312 describing wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames is fed to a corresponding system that will provide location of critical tissue structures], and wherein the controller is further configured to:
provide the laser mapping exposure frame to a corresponding laser mapping system that determines the topology of the scene, the dimension of one or more objects within the scene, or the distance [see fig. 0047 and paras. 0269-74 describing pulsing a grid array 4706 (may be referred to as a laser map pattern) on a surface 4704 where the grid array 4706 may be used for determining/mapping a three-dimensional surface].
provide the location of the object to the corresponding laser mapping system [see paras. 0010, 0052-53, and 0242]; and 
receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system [see fig. 0047 and paras. 0269-74 describing pulsing a grid array 4706 (may be referred to as a laser map pattern) on a surface 4704 where the grid array 4706 may be used for determining/mapping a three-dimensional surface].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Talbert as above for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period of an image sensor, maximizing the blanking period to allow optimum light, and maintaining color balance [see Talbert para. 0014].
Fujita in a same or similar endeavor teaches where the object is a tissue structure system [see paras. 0010, 0014, and 0045];
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Fujita as above in order to acquire distance information concerning a living tissue through an endoscope with higher accuracy irrespective of the diameter of the endoscope [see Fujita para. 0010].

Regarding Claim 19, the combination of Richardson, Talbert, Hellinga, and Fujita discloses all of the limitations of claim 18, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
Hellinga in a same or similar endeavor teaches wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor [see para. 0367].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Hellinga as above in order to provide glucose biosensors that produce a dichromatic, ratiometric signal, i.e., the signal is defined as the quotient of the intensities at two independent wavelengths, where such a signal provides an internally consistent reference. The self-calibrating nature of a ratiometric measurement removes the necessity for carrying out on-board calibration tests prior to each measurement. Thus, reagentless, fluorescently responsive glucose sensors present a number of advantages over enzyme-based biosensors, including elimination of chemical transformations, elimination of substrate requirements, and self-calibration, which together lead to rapid response times, continuous monitoring capabilities, simple sample-handling, and lower cost due to simplified manufacturing and distribution processes [see Hellinga paras. 0013-14].

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Talbert in further view of Krattiger et al. (U.S. Pub. No. 2014/0300718 A1) (hereinafter “Krattiger”) 

Regarding Claim 27, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein sensing the reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, and wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object.
Krattiger in a same or similar endeavor teaches wherein the sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, and wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object [see para. 0196].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Krattiger as above in order for producing a camera device and an improved method for acquiring optical properties and spatial structure properties of an object [see Krattiger para. 0008].

Regarding Claim 31, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking.
Krattiger in a same or similar endeavor teaches wherein the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking [see paras. 0005 and 0012 disclosing a light source and a second infrared light source for distance tracking].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Krattiger as above in order for producing a camera device and an improved method for acquiring optical properties and spatial structure properties of an object [see Krattiger para. 0008].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Talbert in further view of Fujita in further view of Liu (U.S. Pub. No. 2018/0270474).

Regarding Claim 28, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the laser mapping exposure frame comprises information for determining real time measurements to an accuracy of less than 10 centimeters and wherein the electromagnetic radiation in the laser mapping pattern comprises one or more of vertical hashing, horizontal hashing, a raster grid of discrete points, an occupancy grid map, or a dot array.
Fujita in a same or similar endeavor teaches wherein the laser mapping exposure frame comprises information for determining real time measurements to an accuracy of less than 10 centimeters [see para. 0009 describing accuracy of 0.9 mm further para. 0010 describing higher accuracy].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Fujita as above in order to acquire distance information concerning a living tissue through an endoscope with higher accuracy irrespective of the diameter of the endoscope [see Fujita para. 0010].
Liu in a same or similar endeavor teaches wherein the electromagnetic radiation in the laser mapping pattern comprises one or more of vertical hashing, horizontal hashing, a raster grid of discrete points, an occupancy grid map, or a dot array [see paras. 0139-40 describing using a dot array].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Liu as above in order for utilizing 3D scanning in combination with biomedical imaging, such as optical imaging and nuclear imaging modalities, to perform diagnostic functions [see Liu para. 0002].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Talbert and Krattiger in further view of Fujita.

Regarding Claim 29, the combination of Richardson and Talbert discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the laser mapping exposure frame comprises information for determining real time measurements to an accuracy of less than one millimeter.
Fujita in a same or similar endeavor wherein the laser mapping exposure frame comprises information for determining real time measurements to an accuracy of less than one millimeter [see para. 0009 describing accuracy of 0.9 mm further para. 0010 describing higher accuracy].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Fujita as above in order to acquire distance information concerning a living tissue through an endoscope with higher accuracy irrespective of the diameter of the endoscope [see Fujita para. 0010].

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Talbert in further view of Zigler (U.S. Pub. No. 2002/0128559 A1) (hereinafter “Zigler”)

Regarding Claim 32, the combination of Richardson, Talbert, and Zigler discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a tissue structure within the scene based on the hyperspectral exposure frame.
Zigler in a same or similar endeavor teaches wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor [see para. 0018], and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a tissue structure within the scene based on the hyperspectral exposure frame [see para. 0018]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Zigler as above in order to provide an endoscopic apparatus that utilizes hyperspectral analysis to detect abnormality or anomaly conditions in tissue [see Zigler para. 0001].

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Talbert and Zigler in further view of Hellinga

Regarding Claim 33, the combination of Richardson and Talbert discloses all of the limitations of claim 32, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the hyperspectral emission comprises: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm and electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; or electromagnetic radiation having a wavelength from about 565 nm to about 585 nm and electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.
Hellinga in a same or similar endeavor teaches wherein the hyperspectral emission comprises: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm and electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; or electromagnetic radiation having a wavelength from about 565 nm to about 585 nm and electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm [see para. 0147 about 500 nm to about 550 nm about 800 nm to about 1000 nm].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Hellinga as above in order to provide glucose biosensors that produce a dichromatic, ratiometric signal, i.e., the signal is defined as the quotient of the intensities at two independent wavelengths, where such a signal provides an internally consistent reference. The self-calibrating nature of a ratiometric measurement removes the necessity for carrying out on-board calibration tests prior to each measurement. Thus, reagentless, fluorescently responsive glucose sensors present a number of advantages over enzyme-based biosensors, including elimination of chemical transformations, elimination of substrate requirements, and self-calibration, which together lead to rapid response times, continuous monitoring capabilities, simple sample-handling, and lower cost due to simplified manufacturing and distribution processes [see Hellinga paras. 0013-14].

Regarding Claim 34, the combination of Richardson, Talbert, Zigler, and Hellinga discloses all of the limitations of claim 33, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the controller is further configured to: receive the location of the tissue structure from the corresponding fluorescence system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.
Hellinga in a same or similar endeavor teaches wherein the controller is further configured to: receive the location of the tissue structure from the corresponding fluorescence system [see paras. 0019 and 0400]; generate an overlay frame comprising the location of the tissue structure [see para. 0286]; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene [see paras. 0185-86, 0198, and 0291].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Hellinga as above in order to provide glucose biosensors that produce a dichromatic, ratiometric signal, i.e., the signal is defined as the quotient of the intensities at two independent wavelengths, where such a signal provides an internally consistent reference. The self-calibrating nature of a ratiometric measurement removes the necessity for carrying out on-board calibration tests prior to each measurement. Thus, reagentless, fluorescently responsive glucose sensors present a number of advantages over enzyme-based biosensors, including elimination of chemical transformations, elimination of substrate requirements, and self-calibration, which together lead to rapid response times, continuous monitoring capabilities, simple sample-handling, and lower cost due to simplified manufacturing and distribution processes [see Hellinga paras. 0013-14].

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Talbert, Zigler, and Hellinga in further view of Fujita

Regarding Claim 35, the combination of Richardson, Talbert, Zigler, and Hellinga discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Richardson further discloses capturing exposure frames [see para. 0015 describing pulsing different frames with different wavelengths of light using, e.g., laser or LED light sources].
Richardson does not explicitly disclose wherein the controller is further configured to: provide the laser mapping exposure frame to a corresponding laser mapping system that determines the topology of the scene, the dimension of one or more objects within the scene, or the distance; provide the location of the tissue structure to the corresponding laser mapping system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system.
Talbert in a same or similar endeavor teaches wherein the controller is further configured to:
provide the laser mapping exposure frame to a corresponding laser mapping system that determines the topology of the scene, the dimension of one or more objects within the scene, or the distance [see fig. 0047 and paras. 0269-74 describing pulsing a grid array 4706 (may be referred to as a laser map pattern) on a surface 4704 where the grid array 4706 may be used for determining/mapping a three-dimensional surface]; 
provide the location of the object to the corresponding laser mapping system [see paras. 0010, 0052-53, and 0242]; and 
receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system [see fig. 0047 and paras. 0269-74 describing pulsing a grid array 4706 (may be referred to as a laser map pattern) on a surface 4704 where the grid array 4706 may be used for determining/mapping a three-dimensional surface].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Talbert as above for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period of an image sensor, maximizing the blanking period to allow optimum light, and maintaining color balance [see Talbert para. 0014].
Fujita in a same or similar endeavor teaches where the object is a tissue structure system [see paras. 0010, 0014, and 0045];
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Fujita as above in order to acquire distance information concerning a living tissue through an endoscope with higher accuracy irrespective of the diameter of the endoscope [see Fujita para. 0010].

Regarding Claim 36, the combination of Richardson, Talbert, Zigler, Hellinga, and Fujita discloses all of the limitations of claim 35, and are analyzed as previously discussed with that claim.
Richardson does not explicitly disclose wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
Hellinga in a same or similar endeavor teaches wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor [see para. 0367].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Richardson to add the teachings of Hellinga as above in order to provide glucose biosensors that produce a dichromatic, ratiometric signal, i.e., the signal is defined as the quotient of the intensities at two independent wavelengths, where such a signal provides an internally consistent reference. The self-calibrating nature of a ratiometric measurement removes the necessity for carrying out on-board calibration tests prior to each measurement. Thus, reagentless, fluorescently responsive glucose sensors present a number of advantages over enzyme-based biosensors, including elimination of chemical transformations, elimination of substrate requirements, and self-calibration, which together lead to rapid response times, continuous monitoring capabilities, simple sample-handling, and lower cost due to simplified manufacturing and distribution processes [see Hellinga paras. 0013-14].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483